PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/781,754
Filing Date: 6 Jun 2018
Appellant(s): Harck et al.



__________________
Marina F. Cunningham
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 27, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 24, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim 21 stands rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 21 stands rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 2, 5-9, 13, 14, 16, 18, and 21 (as understood) stand rejected under 35 U.S.C. 103 as being unpatentable over Yonezawa (US Patent Number 6,923,427) in view of Alfano (US Patent Number 8,402,833).

Claims 1-3, 5, 6, 13, 14, 16-19, and 21 (as understood) stand rejected under 35 U.S.C. 103 as being unpatentable over Nabei et alia (US Patent Application Publication 2013/0142675 A1), hereinafter “Nabei” in view of Alfano.

Claims 4 and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over Nabei, as applied to claim 1 above and further in view of Laue (US Patent Number 4,215,714).

(2) Response to Argument

Claim 21 rejections under 35 USC 112
	Claim 21 stands rejected under 35 USC 112(a) as containing the claim limitation “wherein relative axial movement between the first part and the second part is prohibited by the coupling”.  The limitation was introduced in the response filed August 10, 2020 after Nabei was applied in a prior art rejection.  There is no discussion in the written description as to how much axial movement is permitted in the various embodiments.  It is noted that some of the embodiments show a sizeable gap that permits more relative axial movement (e.g., Figs. 4b and 5b).  Appellant points to Fig. 7c as the embodiment that supports the limitation added on August 10, 2020.  The examiner disagrees.
	An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-

    PNG
    media_image2.png
    724
    760
    media_image2.png
    Greyscale



Obviousness rejections based on Yonezawa in view of Alfano
	Appellant does not address their assertion earlier in prosecution that “[t]hose of ordinary skill in the art understand that a stepper motor may comprise any number of steps as desired”1 and how it relates to the rejection of record.  Appellant also does not appear to argue the position set forth in rejection that Yonezawa establishes that the angular degree of rotation before the first and second parts engage and the angle corresponding to the full step of a stepper motor are results-effective variables.  
Appellant does note that Yonezawa discusses a bring-back phenomenon.  However, a review of Yonezawa (col. 1, line 59 to col. 2, line 13, and Fig. 13) reveals that this is referring to a phenomenon that is well after the first and second parts engage  In fact, it refers to the valve 

Obviousness rejections based on Nabei in view of Alfano
Declarant Larsen and Appellant note that Nabei discloses a gap between the outside surfaces (90a) of the first engagement portion and the inside surfaces (80a) of the groove portion (see Nabei, paragraph [0053]).  The examiner agrees as this is the teaching relied on by the examiner that establishes the lost-motion angular rotation.  Declarant Larsen and Appellant admit that this teaching establishes that there is some relative angular movement, but would dismiss this as de minimus relative rotational movement that would not be quantifiable.  The exact gap size and angle of rotation are not disclosed, but this gap does permit relative rotational movement.  While the criticism of Yonezawa is that there is too much movement, the criticism 
With respect to claim 21, while Nabei does disclose some axial movement, the scope of “prohibited” axial movement is unclear as set forth in the 35 USC 112 rejection above.  Depending on the scope of “prohibited”, Nabei may meet the claim language at least to the same extent that the limitation is clear and appellant has support for the limitation.











For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ERIC KEASEL/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
Conferees:
/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753                                                                                                                                                                                                        
/ERIN DEERY/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the response of February 12, 2020, page 6.